DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendment filed on December 4, 2020. 
Claims 1-20 have been amended. 
No new claims have been added.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Response to Arguments
Applicant's arguments filed on December 4, 2020 have been fully considered but are moot because the arguments allege that only the newly added limitations are not taught by the prior art of record.  It should be noted that a new prior art reference to CHUNG teaches the newly added limitations as shown in the rejections below. 

Claim Objections
Regarding claim 8, the claim is objected to because the claim recites identical limitations to claim 7.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim recites the limitation “the first zone” in line 19. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the Examiner construes the limitation to mean “[[the]] a first zone.”
Regarding claim 9, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar rationale.
Regarding claim 16, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar rationale.
Regarding claims 2-8, 10-15, and 17-20, dependent claims inherit the deficiencies of the respective parent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-12, 14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over CHUNG (Pub. No.: US 2019/0087349 A1), hereafter CHUNG, in view of DROBYCHEV (Patent No.: US 9,396,202 B1), hereafter DROBYCHEV.
Regarding claim 1, CHUNG teaches: 
A method, comprising: detecting, by a system comprising a processor, low capacity utilization chunks of chunks in a local zone of a distributed storage environment (CHUNG FIG. 1 illustrates Data Storage Device 100, Controller 120, and Flash Memory 140 having a plurality of storage arrays (i.e. distributed storage environment), where each storage array includes a plurality of blocks; [0045] teaches BLK is divided into several virtual blocks VB#1-VB#12 (i.e. chunks in a local zone), and [0046] teaches performing garbage collection on the virtual blocks by reallocating and accumulating valid pages of the block, where performing garbage collection is seen as detecting low capacity utilization chunks),
wherein the chunks of the distributed storage environment are respectively a fixed size block of storage (CHUNG [0027] teaches block BLK, for example, has 3072 pages, and each of the virtual blocks VB#1-VB#4 has 768 pages or 256 word lines, where [0028] teaches the number of virtual blocks can be any number N);
in response to the detecting the low capacity utilization chunks, creating, by the system, a virtual chunk representing a combination of the first segments of at least two of the low capacity utilization chunks (CHUNG [0045] teaches BLK is divided into several virtual blocks VB#1-VB#12 (i.e. 
wherein the virtual chunk comprises metadata for the first segments of the at least two of the low capacity utilization chunks without data that is stored in the first segments of the at least two of the low capacity utilization chunks (see CHUNG [0045-0046] above, where mapping tables P2L#1-#12 (i.e. virtual chunk) record the number of valid pages (i.e. first segments) of its corresponding virtual blocks VB#1-#12 (i.e. at least two of the low capacity utilization chunks) and the mapping information linking the physical address of the flash memory 140 with the logical address of 
encoding, by the system using the metadata of the virtual chunk, a combined chunk comprising the first segments of the at least two of the low capacity utilization chunks in the local zone (CHUNG FIG. 5C & [0046] teach the garbage collection process utilizing the virtual block and the mapping table, where the valid pages of the virtual blocks VB#1-#12 are merged, reallocated, and accumulated in the virtual blocks VB#1-#6);
deleting, by the system, the at least two of the low capacity utilization chunks in the first zone (CHUNG [0033] teaches performing garbage collection on blocks of flash memory 140, where FIG. 5C & [0046] teach valid pages of the virtual blocks VB#1-#12 are merged, reallocated, and accumulated in the virtual blocks VB#1-#6 through garbage collection, where VB#7-VB#12 would be deleted and freed to allow storing data from the host; DROBYCHEV C8:L56 also teaches deleting the old journal replica after creating the new journal; see also C16:L2-4 and C17:L47-49).
CHUNG does not appear to explicitly teach where a low capacity utilization chunk is determined based on having a quantity of first segments being used of segments of the low capacity utilization chunk below a threshold; replicating, by the system, the virtual chunk from the local zone to a remote zone of the distributed storage environment as a replicated virtual chunk
However, CHUNG in view of DROBYCHEV teaches where a low capacity utilization chunk is determined based on having a quantity of first segments being used of segments of the low capacity utilization chunk below a threshold (CHUNG FIG. 5C & [0046] teach performing garbage collection on the virtual blocks by reallocating and accumulating valid pages of the block, where DROBYCHEV C2:L16-21 teach when the amount of space occupied by deleted chunks exceeds a threshold percentage of the total size, the garbage is collected and the journal compacted; see also C2:L53-59 and C3:L4-16; C9:L56-59 also teach Garbage Collection Module 322 identifies storage space occupied by object chunks that have been deleted and determines when there is sufficient garbage within a journal),
replicating, by the system, the virtual chunk from the local zone to a remote zone of the distributed storage environment as a replicated virtual chunk (DROBYCHEV C2:L29-35, C6:L27-30, and C7:L3-6 teach replicating data across multiple instances of the distributed storage systems at different geographical locations, where compaction is performed to reclaim space occupied by deleted objects; see also C3:L25-36, where journal S_EU1 (located in the EU) has compaction ID1, journal S_EU2 has compaction ID2, and journal S_US1 (located in the US) also has compaction ID1, and after synchronization compaction, S_EU1, S_EU2, and S_US1 all have compaction ID3; see also FIG. 7, which 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of CHUNG and DROBYCHEV before them, to apply DROBYCHEV’s garbage collection based on a threshold and data replication across multiple instances of the distributed storage system to CHUNG’s data storage device using virtual blocks and mapping table. One would have been motivated to make such a combination in order to more efficiently perform garbage collection and increase availability and reduce network distance from clients as taught by DROBYCHEV (C1:L19-22) respectively.
Regarding claim 9, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. CHUNG in view of DROBYCHEV also teaches a memory communicatively coupled to the processor, the memory having stored therein computer-executable instructions (CHUNG [0023] teaches microcontroller executing firmware code from read-only memory).
Regarding claim 16, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. CHUNG in view of DROBYCHEV also teaches A non-transitory machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations (see CHUNG [0023] above).
Regarding claim 2, CHUNG in view of DROBYCHEV teaches the elements of claim 1 as outlined above. CHUNG in view of DROBYCHEV also teaches wherein the metadata of the virtual chunk further comprises a data layout for the first segments of the at least two of the low capacity utilization chunks in the combined chunk (see CHUNG [0045-0046] as taught above in reference to claim 1, where mapping tables P2L#1-#12 (i.e. virtual chunk) record the number of valid pages (i.e. first segments) of its corresponding virtual blocks VB#1-#12 (i.e. at least two of the low capacity utilization chunks) and the mapping information linking the physical address of the flash memory 140 with the logical address of the virtual blocks (i.e. metadata for the first segments without data that is stored in the first segments)).
Regarding claim 3, CHUNG in view of DROBYCHEV teaches the elements of claim 1 as outlined above. CHUNG in view of DROBYCHEV also teaches wherein the metadata of the virtual chunk comprises source locations in the first zone of the data stored in the first segments (see CHUNG [0045-0046] as taught above in reference to claim 1, where mapping tables P2L#1-#12 (i.e. virtual chunk) record the number of valid pages (i.e. first segments) of its corresponding virtual blocks VB#1-#12 (i.e. at least two of the low capacity utilization chunks) and the mapping information (i.e. source locations) linking the physical address of the flash memory 140 with the logical address of the virtual blocks).
Regarding claim 4, CHUNG in view of DROBYCHEV teaches the elements of claim 1 as outlined above. CHUNG in view of DROBYCHEV also teaches wherein employing the metadata of the virtual chunk to encode the combined chunk comprises reading the data from the first segments (see CHUNG [0046] as taught above in 
Regarding claim 5, CHUNG in view of DROBYCHEV teaches the elements of claim 1 as outlined above. CHUNG in view of DROBYCHEV also teaches: 
wherein the threshold is based on an amount of unused storage space available in the first zone (see DROBYCHEV C2:L16-21 as taught above in reference to claim 1, where the threshold percentage of the total size is based on the amount of space occupied by deleted chunks).
The same motivation that was utilized for combining CHUNG and DROBYCHEV as set forth in claim 1 is equally applicable to claim 5. 
Regarding claim 6, CHUNG in view of DROBYCHEV teaches the elements of claim 1 as outlined above. CHUNG in view of DROBYCHEV also teaches wherein the encoding the combined chunk comprises storing the combined chunk as data fragments and coding fragments in one or more storage devices of the local zone (see CHUNG FIG. 5C & [0046] as taught above in reference to claim 1, where the garbage collection process utilizing the virtual block and the mapping table causes the valid pages of the virtual blocks VB#1-#12 to be merged, reallocated, and accumulated in the virtual blocks VB#1-#6 (i.e. data fragments and coding fragments)).
Regarding claim 10, the claim recites identical limitation as corresponding claim 2 and is rejected for similar reasons as claim 2 using similar teachings and rationale.
Regarding claim 11, the claim recites identical limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.
Regarding claim 12, the claim recites identical limitation as corresponding claim 5 and is rejected for similar reasons as claim 5 using similar teachings and rationale.
Regarding claim 14, the claim recites identical limitation as corresponding claim 6 and is rejected for similar reasons as claim 6 using similar teachings and rationale.
Regarding claim 17, the claim recites similar limitation as corresponding claim 2 and is rejected for similar reasons as claim 2 using similar teachings and rationale.
Regarding claim 18, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale. 
Regarding claim 19, the claim recites identical limitation as corresponding claim 6 and is rejected for similar reasons as claim 6 using similar teachings and rationale.

Claims 7-8, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CHUNG (Pub. No.: US 2019/0087349 A1) in view of DROBYCHEV (Patent No.: US 9,396,202 B1) as applied to claims 1, 9, and 19 above, and further in view of CERTAIN (Pub. No.: US 2010/0036931 A1), hereafter CERTAIN.
Regarding claim 7, CHUNG in view of DROBYCHEV teaches the elements of claim 1 as outlined above. CHUNG in view of DROBYCHEV also teaches:
employing, by the system, second metadata of the second virtual chunk to encode a second combined chunk in the local zone using additional first segments of at least two additional low capacity utilization chunks identified in the second metadata (see CHUNG FIG. 5C & [0046] as taught above in reference to claim 1);
and deleting the at least two additional low capacity utilization chunks in the first zone (see CHUNG [0033], [0046], FIG. 5C and DROBYCHEV C8:L56, C16:L2-4, and C17:L47-49 as taught above in reference to claim 1).
CHUNG in view of DROBYCHEV does not appear to explicitly teach receiving, by the system, a second virtual chunk from the remote zone.
However, CHUNG in view of DROBYCHEV and CERTAIN teaches the limitation (CERTAIN [0051-0052] teach mirror copy 155B-a of volume B on server storage system 165a stores modified 3a data for chunk 3 155B-a3 (see FIG. 2E) and the modified Na data for chunk N 155B-aN, where if server storage system 165b becomes unavailable, the mirror copy 155B-a of volume B on server storage system 165a may be promoted to be the new primary copy of volume B, and the remaining portions of the mirror copy 155B-a of volume B are restored using the initial snapshot volume copy of volume B on the archival storage systems, where CHUNG FIG. 2B illustrates each virtual block VB includes mapping table P2L, and DROBYCHEV C2:L29-35 teach performing garbage collection on object stores replicated across geographically remote locations).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of CHUNG, DROBYCHEV, and CERTAIN before them, to 
Regarding claim 8, the claim recites identical limitation as corresponding claim 7 and is rejected for similar reasons as claim 7 using similar teachings and rationale.
Regarding claim 15, the claim recites identical limitation as corresponding claim 7 and is rejected for similar reasons as claim 7 using similar teachings and rationale.
Regarding claim 20, the claim recites identical limitation as corresponding claim 7 and is rejected for similar reasons as claim 7 using similar teachings and rationale.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over CHUNG (Pub. No.: US 2019/0087349 A1) in view of DROBYCHEV (Patent No.: US 9,396,202 B1) as applied to claim 9 above, and further in view of HASSNER (Pub. No.: US 2005/0036381 A1), hereafter HASSNER.
Regarding claim 13
wherein chunk manager is further configured to encode the combined chunk in a volatile memory until the combined chunk is ready to be stored as a protected, non-volatile chunk in a storage device of the local zone.
However, HASSNER teaches the limitation ([0031-0034] teach when a write request is received, the drive controller determines whether the entire starting block 24 is found in the cache 22 (i.e. volatile memory), inserts the starting sectors of the write request into the starting block 24 that is in the cache 22, replaces the corresponding original sectors, then generating new full ECCs for the modified starting block (i.e. encode the virtual chunk), followed by similar steps for the ending block 26, then generates the full ECCs (i.e. encode the virtual chunk) for all the blocks of new data between the starting block 24 and the ending block 26, and all sectors from the Start LBA' 36 to the End LBA' 38, inclusive, together with all the new ECCs, and writes out to the disk (i.e. stored as a protected, non-volatile chunk in the storage device)).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of CHUNG, DROBYCHEV, and HASSNER before them, to include HASSNER’s generating ECC for blocks stored in cache in CHUNG and DROBYCHEV’s storage system performing garbage collection. One would have been motivated to make such a combination in order to prevent data corruption occurred by defects within a sector as .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
BYUN (Pub. No.: US 2019/0187900 A1) – “MEMORY SYSTEM AND OPERATING METHOD THEREOF” relates to copying data segments in a memory block based on sizes of the data segments.
UNO (Pub. No.: US 2006/0123192 A1) – “Information Recording/Reproducing Method and Apparatus” relates to generating ECC for cache blocks to be stored on disk.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on 571-272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138